Citation Nr: 1038206	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to a rating in excess of 30 percent for inguinal 
hernia, status post operative with entrapment neuropathy.

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), prior to October 31, 2008.

4.  Entitlement to a rating in excess of 50 percent for PTSD, 
from October 31, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from 
rating decisions by the RO.  

Because the Veteran disagreed with the initial rating assigned 
following the award of service connection for PTSD, the Board 
characterized that claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  Moreover, although the RO 
granted a higher rating of 50 percent for the Veteran's PTSD from 
October 31, 2008, inasmuch as higher ratings for the disability 
are available before and after that date, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the Board has characterized the appeal as to PTSD as now 
encompassing the last two matters set forth on the title page.  
See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

For the reason expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

In a statement dated in June 2010, the Veteran indicated that he 
wanted a personal hearing before a member of the Board at a local 
VA office (Travel Board hearing).  In September 2010, the 
Veteran's accredited representative reiterated the Veteran's 
desire for a Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules Travel Board hearings, a remand of this matter 
to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with his 
request.  Pursuant to 38 C.F.R. § 20.704(b), 
the RO should notify the Veteran of the date 
and time of the hearing.  After the hearing, 
the claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


